       Case 3:21-cv-00150-GMN-WGC Document 19 Filed 04/19/21 Page 1 of 3



 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 District of Nevada

 3 GREG ADDINGTON
   Assistant United States Attorney
 4 400 South Virginia Street, Suite 900
   Reno, Nevada 89501
 5 (775) 784-5438

 6 JEAN E. WILLIAMS
   Acting Assistant Attorney General
 7
   U.S. Department of Justice
 8 DAVID L. NEGRI, Trial Attorney
   Environment and Natural Resources Division
 9 c/o U.S. Attorney’s Office
   1290 West Myrtle Street, Suite 500
10 Boise, Idaho 83702
   (208) 334-1936
11 david.negri@usdoj.gov

12
     Counsel for all Defendants
13
                                  IN THE UNITED STATES DISTRICT COURT
14                                     FOR THE DISTRICT OF NEVADA
15 BAKER RANCHES, INC., a Nevada                         )   Case No. 3:21−cv−00150- GMN-WGC
   Corporation, DAVID JOHN ELDRIDGE                      )
16
   AND RUTH ELDRIDGE, as Co-Trustees of                  )   UNOPPOSED MOTION FOR
17 the DAVID JOHN ELDRIDOE AND RUTH                      )   EXTENSION OF TIME IN WHICH TO
   ELDRIDGE FAMILY LIVING TRUST, dated January           )   FILE RESPONSE TO MOTION TO
18 31, 2007; ZANE JORDAN; and JUDEE SCHALEY,             )   REMAND (ECF NO. 8)
                                                         )   (First Request)
19      Plaintiffs,                                      )
                                                         )
20
     v.                                                  )
21                                                       )
     DEB HAALAND, in her official capacity as            )
22   Secretary of the United States Department of        )
     the Interior, the UNITED STATES                     )
23   DEPARTMENT OF THE INTERIOR,                         )
     SHAWN BENGE, in his official capacity as            )
24   Acting Director of the National Park Service,       )
25   the NATIONAL PARK SERVICE, and                      )
     JAMES WOOLSEY, in his official capacity             )
26   as Superintendent of the Great Basin National Park, )
     Defendants.                                         )
27   ____________________________________________ )
28
       Case 3:21-cv-00150-GMN-WGC Document 19 Filed 04/19/21 Page 2 of 3



 1          Defendants Deb Haaland, in her official capacity et al. and Plaintiffs Baker Ranches, Inc.
 2   et al. agree and stipulate to an extension of time until April 29, 2021, for Defendants’ response to
 3   Plaintiffs’ Motion to Remand (ECF No. 8) (“Motion”), filed on April 6, 2021. The following
 4   grounds are presented to support this Stipulation.
 5          1.       This action was originally filed in the Seventh Judicial District for the State of
 6   Nevada (White Pine County).
 7          2.       On March 29, 2021, the U.S. Attorney’s office in Reno received a copy of the
 8   State-court complaint.
 9          3.       On April 1, 2021, Defendants filed their Notice of Removal (ECF No. 1)
10   removing this action from the State Court to the Federal Court pursuant to 28 USC § 1442(a).
11          4.       On April 6, 2021, Plaintiff filed their Motion to Remand. Defendants’ Response
12   is now due April 20, 2021.
13          5.       Plaintiffs’ Motion includes 238 pages of exhibits.
14          6.       Undersigned counsel has several other time-consuming matters scheduled this
15   month, including two dispositive briefs in two separate cases and 8 depositions in a third case.
16          7.       Additional time is needed for Defendants to properly review and respond to the
17   Motion.
18          8.       Undersigned counsel has been told by Plaintiffs’ attorney that they do not oppose
19   this motion.
20          ///
21          ///
22          ///
23          ///
24          ///
25          ///
26          ///
27          ///
28          ///

                    UNOPPOSED MOTION FOR EXTENSION OF TIME IN WHICH TO FILE
                             RESPONSE TO MOTION TO REMAND – Page 1
       Case 3:21-cv-00150-GMN-WGC Document 19 Filed 04/19/21 Page 3 of 3



 1          The parties therefore stipulate and agree that the time for Defendants’ to respond to
 2   Plaintiffs’ Motion should be extended until April 29, 2021.
 3

 4   Dated: April 12, 2021                        CHRISTOPHER CHIOU
                                                  Acting United States Attorney, District of Nevada
 5
                                                  GREG ADDINGTON
 6                                                Assistant United States Attorney

 7                                                JEAN E. WILLIAMS
                                                  Acting Assistant Attorney General
 8
                                                  United States Department of Justice
 9
                                                  /s/ David L. Negri
10                                                DAVID L. NEGRI, Trial Attorney
11                                                Environment and Natural Resources Division

12

13
                                            IT IS SO ORDERED.
14
                                                       19 day of April, 2021.
                                            Dated this ____
15

16

17
                                            ___________________________
18                                          Gloria M. Navarro, District Judge
                                            UNITED STATES DISTRICT COURT
19

20

21

22

23

24

25

26

27

28

                 UNOPPOSED MOTION FOR EXTENSION OF TIME IN WHICH TO FILE
                          RESPONSE TO MOTION TO REMAND – Page 2
